MR. JUSTICES SHEA
concurring and dissenting:
I join the opinion holding that defendant Hendricks should have been given the opportunity to withdraw his plea of guilty to the four counts of burglary. However, I do not agree with that part of the opinion giving the county attorney the power to prevent withdrawal of the pleas by presenting evidence of prejudice to the State if a trial were required.
The question of whether defendant should have been granted the right to withdraw his pleas of guilty is a due process question and cannot be tied to the State’s ability to prosecute once the pleas are withdrawn. Therefore I would grant to the defendant the choice of whether he will withdraw his pleas of guilty and go to trial. I do agree, however, that if the defendant makes this choice, it is fair that the State should be permitted to reinstate and proceed with the dismissed charges.